
	
		III
		111th CONGRESS
		1st Session
		S. RES. 152
		IN THE SENATE OF THE UNITED STATES
		
			May 19, 2009
			Mr. Schumer (for himself
			 and Mr. Bennett) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		To amend S. Res. 73 to increase funding for
		  the Special Reserve.
	
	
		1.Special Reserve
			 funding
			(a)In
			 generalSection 20(a) of S.
			 Res. 73 (111th Congress) is amended by striking $4,375,000 and
			 inserting $4,875,000.
			(b)AggregatesThe
			 additional funds provided by the amendment made by subsection (a) shall not be
			 considered to be subject to the 89 percent limitation on Special Reserves found
			 on page 2 of Committee Report 111-14, accompanying S. Res. 73.
			
